UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JAVON HIGH,

                              Plaintiff,

       -against-                                             9:17-CV-1067 (LEK/DJS)

GENEVIEVE SWITZ,

                              Defendant.


                                   DECISION AND ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation and Order filed

on January 13, 2020, by the Honorable Daniel J. Stewart, United States Magistrate Judge,

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3, Dkt. No. 38 (“Report-Recommendation”

and “Order”), concerning Physician Assistant Genevieve Switz’s Motion for Summary

Judgment, Dkt. No. 32.

II.    STANDARD OF REVIEW

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” § 636(b).

However, “where [the] parties receive clear notice of the consequences, failure timely to object to

a magistrate’s report and recommendation operates as a waiver of further judicial review of the

magistrate’s decision.” Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002); see
also Thomas v. Arn, 474 U.S. 140, 150 (1985) (holding that Congress did not “intend[] to require

district court review of a magistrate’s factual or legal conclusions, under a de novo or any other

standard, when neither party objects to those findings”).

        The Court may excuse a party’s failure to object “in the interests of justice,” and modify

or reject the report-recommendation, if “the magistrate judge committed plain error in ruling

against the defaulting party.” Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d

162, 174 (2d Cir. 2000). Therefore, when no party objects to a magistrate judge’s

report-recommendation, courts in this circuit review it only to determine whether the magistrate

judge made a clear error. Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 684 (N.D.N.Y. 2015);

see also Fed. R. Civ. P. 72(b), Advisory Committee Notes: 1983 Edition (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”).

III.    DISCUSSION

        No objections were filed. Docket. Consequently, the Court has reviewed the

Report-Recommendation for clear error and has found none. The Court therefore adopts the

Report-Recommendation in its entirety.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 38) is APPROVED and

ADOPTED in its entirety; and it is further

        ORDERED, that Switz’s Motion for Summary Judgment (Dkt. No. 32) is GRANTED;

and it is further


                                                   2
       ORDERED, that the Clerk of the Court close this case; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order on all

parties in accordance with the Local Rules.

       IT IS SO ORDERED.


DATED:        January 31, 2020
              Albany, New York




                                               3
